EXHIBIT 10.02

 

FLEXTRONICS INTERNATIONAL USA, INC.

2010 DEFERRED COMPENSATION PLAN

 

Award Agreement (performance targets, cliff vesting)

 

Award Amounts

 

I am pleased to inform you that Flextronics International USA, Inc. (the
“Company”) has, pursuant to the Flextronics International USA, Inc. 2010
Deferred Compensation Plan (the “Plan”), awarded you an incentive bonus (an
“Incentive Bonus”) of $                         (the “201  Incentive Bonus”) in
return for services to be rendered in the future as an employee of the Company. 
This Award Agreement, together with the Plan and the applicable Deferral
Agreement, set forth the terms and conditions of your 201  Incentive Bonus. 
Unless the context indicates otherwise, capitalized terms used in this Award
Agreement have the meanings given to them in the Plan.

 

Before July 1st of each calendar year after 201   , the Company will make a
determination, in its sole discretion, of the amount of your Incentive Bonus, if
any, with respect to the year ending on such July 1st. Such determination will
be made initially by the chief executive officer of Flextronics International
Limited (the “CEO”) and is subject to approval by the Committee. The Company
will notify you of such determination as soon as practicable following such
determination. Subject to the Company’s discretion to increase, decrease, or
eliminate your Incentive Bonus for any or no reason, you may earn an Incentive
Bonus of up to fifteen percent (15%) of your annual base salary as in effect on
such July 1st. Your Incentive Bonus, if any, will be deemed to be earned on such
July 1st.

 

In each year following 201    , you will be eligible to receive an additional
Incentive Bonus only if “target” has been achieved for .the Company’s most
recent fiscal year.  The Committee will determine in its sole discretion the
measurement of “target” and whether it is achieved for any fiscal year.

 

Credits of Awards to Deferral Account

 

Your Incentive Bonus is not vested when earned and will not be paid currently to
you.  Instead, the amount of the Incentive Bonus will be credited to your
Deferral Account as soon as practicable following the date it is deemed to be
earned.  Each year’s Incentive Bonus (if any) will be credited to a separate
subaccount of your Deferral Account (an “Incentive Bonus Deferral Subaccount”). 
The value of an Incentive Bonus Deferral Subaccount will thereupon be subject to
adjustment for hypothetical investment gains and losses, as described below.

 

Vesting

 

Except as otherwise described below or as otherwise provided for in the Plan,
each Incentive Bonus Deferral Subaccount will become one hundred percent (100%)
vested on the fourth anniversary of the date that the Incentive Bonus is
credited to your Incentive Bonus

 

--------------------------------------------------------------------------------


 

Deferral Subaccount.  Prior to such fourth anniversary, your Incentive Bonus
Deferral Subaccount will be unvested and subject to forfeiture as described
below.

 

Except as provided below, if your employment with the Company is terminated for
any reason, any unvested portion of an Incentive Bonus Deferral Subaccount (as
determined at the end of the day of your termination) will be forfeited for no
consideration.

 

Any unvested Bonus Deferral Subaccount will become one hundred percent (100%)
vested upon an Involuntary Separation from Service that occurs within two
(2) years following a Change in Control; provided, however, that your Incentive
Bonus Deferral Subaccount will not vest earlier than thirteen months from the
date that the related Incentive Bonus is credited to your Incentive Bonus
Deferral Subaccount.

 

Deferral Agreements and Payout of Your Vested Account Balance

 

You are required to elect a payment schedule for your Incentive Bonus Deferral
Subaccount for your 201  Incentive Bonus (your “201  Incentive Bonus Deferral
Subaccount”) in accordance with the Deferral Agreement that accompanies this
Award Agreement.  You must submit the signed Deferral Agreement for your 201 
Incentive Bonus to the Company no later than                     , 201 .

 

The distribution of the vested portion of your 201  Incentive Bonus Deferral
Subaccount, if any, will be made in accordance with the terms of your Deferral
Agreement.  In the event that you do not timely submit a Deferral Agreement, or
if such Deferral Agreement is otherwise invalid, the vested portion of your 201 
Incentive Bonus Deferral Subaccount, if any, to which such invalid Deferral
Agreement relates will be payable to you on the date that is six (6) months
after your Separation from Service, or, if earlier, upon the date of your death
if you die within six (6) months after your Separation from Service.

 

You may, at the Company’s sole discretion, be permitted to elect to re-defer an
Incentive Bonus Deferral Subaccount at any time that is at least twelve (12)
months before the Incentive Bonus Deferral Subaccount is payable.  With respect
to a payment other than payments in the event of death, Disability, or
Unforeseeable Emergency, any such re-deferral election must be for a period of
at least five (5) years after the Incentive Bonus Deferral Subaccount was
otherwise payable.

 

Deemed Investment of Deferral Subaccounts

 

The unvested portion of each Incentive Bonus Deferral Subaccount will be held in
an unvested subaccount that will be invested in Hypothetical Investments at the
Company’s direction, or, in the sole discretion of the Company, you may be
allowed to direct the investment of your Incentive Bonus Deferral Subaccount;
provided, however, that the Company may restrict or limit in any manner the
Hypothetical Investments available to you.

 

Upon vesting, your Incentive Bonus Deferral Subaccount will be held in a vested
subaccount that will be deemed invested in Hypothetical Investments at your
direction.

 

2

--------------------------------------------------------------------------------


 

The value of your Incentive Bonus Deferral Subaccounts will depend upon the
performance of the Hypothetical Investments in which it is deemed to be
invested.  Your Incentive Bonus Deferral Subaccount will be increased by
hypothetical gains, and reduced by hypothetical losses, that result from the
Hypothetical Investments in which the Incentive Bonus Deferral Subaccount is
deemed to be invested.

 

Any portion of your Incentive Bonus Deferral Subaccount for which you have not
made a valid Hypothetical Investment election shall be deemed to be invested in
a default Hypothetical Investment that the Company will designate and which may
be changed at the discretion of the Company from time to time.

 

FICA Taxes

 

The Company may debit your Deferral Account for any taxes due with respect to an
Incentive Bonus Deferral Subaccount at the time that such taxes are required to
be withheld.  Generally, FICA (social security and Medicare) taxes will be
withheld with respect to an Incentive Bonus Deferral Subaccount at the time of
vesting.

 

Account Balance Reachable by Company Creditors

 

You understand and acknowledge that your Deferral Account, including your
Incentive Bonus Deferral Subaccounts, will be reachable by the Company’s general
creditors upon the insolvency of the Company.  You also understand and
acknowledge that, except as provided in the Plan, you are not entitled to
accelerate distributions from the Plan.

 

Other Agreements

 

Your Incentive Bonus is in addition to any rights that you have under any other
agreement with the Company.  Your Incentive Bonus will not be deemed to be
salary or other compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Company for the benefit of its
employees. This Award Agreement is subject in its entirety to the terms of the
Plan and any applicable Deferral Agreements.

 

If a future change in law would, in the judgment of the Committee or Plan
Administrator, likely accelerate taxation to you of amounts that would be
credited to your Deferral Account under the Plan, the Company will attempt to
amend the Plan to satisfy the requirements of the change in law and, unless and
until such an amendment is made, the Company will cease to credit Incentive
Bonuses to your account established under the Deferred Compensation Plan.  The
parties intend that the awards issued under this Award Agreement and the Plan
comply with the requirements of Section 409A of the Code, and this Award
Agreement and the Plan (insofar as it relates to this Award Agreement) shall be
administered and interpreted in accordance with such intent.

 

3

--------------------------------------------------------------------------------


 

Your Incentive Bonus does not give you any right to be retained by the Company,
and does not affect the right of the Company to dismiss you.  The Company may
withhold from any payment under the Plan any amount that is required to withhold
pursuant to applicable law.

 

Enclosed are:

 

(1)                                                    Flextronics International
USA, Inc. 2010 Deferred Compensation Plan; and,

(2)                                                    Summary of the 2010
Deferred Compensation Plan.

 

By signing below, you represent that you have read and understand these
documents and have had adequate opportunity to ask any questions about the
documents.  You understand that although the Company has attempted to structure
a plan to accomplish the tax results discussed in the documents, the Company
cannot warrant that the tax effect on you will be as expected.  You also
understand that the Company and its representatives are not attempting to give
you tax advice.  We strongly advise you to seek any tax advice from your own tax
adviser.

 

If any provision of this agreement is determined to be unenforceable, the
remaining provisions shall nonetheless be given effect.  This agreement shall be
construed in accordance with the laws of the State of California without regard
to conflict of law rules.

 

Sincerely,

 

4

--------------------------------------------------------------------------------


 

FLEXTRONICS INTERNATIONAL USA, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

[name]

 

 

[title]

 

 

 

Accepted and agreed on this          day of                   , 201 .

 

 

 

 

 

[Name]

 

 

5

--------------------------------------------------------------------------------